In re Mobile Addiction, LLC
Case No. 19-11449-11

Schedule 6 - Amended Plan
List of Doors to be Sold or Closed

Address                         City          State   Zip Code
10756 Frankstown Rd             Pittsburgh    PA      15235
120 Point Plaza                 Butler        PA      16001
2762 River Rd                   Eugene        OR      97404
3830 Commercial St SE           Salem         OR      97302
1340 Mohawk Blvd                Springfield   OR      97477




                    Case 19-11449        Doc# 207-6      Filed 04/08/20   Page 1 of 1
